Name: Commission Decision No 1831/81/ECSC of 24 June 1981 establishing for undertakings in the iron and steel industry a monitoring system and a new system of production quotas in respect of certain products
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-07-01

 Avis juridique important|31981S1831Commission Decision No 1831/81/ECSC of 24 June 1981 establishing for undertakings in the iron and steel industry a monitoring system and a new system of production quotas in respect of certain products Official Journal L 180 , 01/07/1981 P. 0001 - 0008++++COMMISSION DECISION NO 1831/81/ECSC OF 24 JUNE 1981 ESTABLISHING FOR UNDERTAKINGS IN THE IRON AND STEEL INDUSTRY A MONITORING SYSTEM AND A NEW SYSTEM OF PRODUCTION QUOTAS IN RESPECT OF CERTAIN PRODUCTS THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLES 47 AND 58 THEREOF , WHEREAS : 1 . EXISTENCE OF A MANIFEST CRISIS SINCE THE ENTRY INTO FORCE OF COMMISSION DECISION NO 2794/80/ECSC ( 1 ) , DEMAND FOR MOST STEEL PRODUCTS HAS FALLEN FURTHER . THE COMMISSION HAS THEREFORE BEEN OBLIGED TO INCREASE EACH QUARTER THE ABATEMENT RATES OF THE FOUR GROUPS OF PRODUCT COVERED BY THAT DECISION . THE OUTLOOK FOR ECONOMIC TRENDS IN THE MOST IMPORTANT SECTORS OF THE IRON AND STEEL INDUSTRY IS SUCH THAT NO UPSWING IN DEMAND FOR STEEL CAN BE EXPECTED IN THE NEAR FUTURE . IT IS NOT LIKELY THAT THE UTILIZATION RATES OF IRON AND STEEL PRODUCTION CAPACITY WILL IMPROVE FOR THE TIME BEING ; THE EMPLOYMENT SITUATION WILL REMAIN UNCERTAIN AND WILL BE CHARACTERIZED TO A LARGE EXTENT BY PART-TIME WORKING . THE PRICES OF MOST IRON AND STEEL PRODUCTS HAVE INCREASED SLIGHTLY SINCE THE INTRODUCTION OF THE QUOTA SYSTEM AT THE END OF 1980 . THIS INCREASE , HOWEVER , IS INSUFFICIENT IN VIEW OF THE FINANCIAL BURDENS ON UNDERTAKINGS . THE LATTER ARE STILL NOT IN A POSITION TO FINANCE EFFECTIVELY THE REQUISITE RESTRUCTURING MEASURES . MANY UNDERTAKINGS ARE EVEN IN A VERY DIFFICULT FINANCIAL SITUATION . FOR THE FOREGOING REASONS , THE COMMISSION CONSIDERS THAT THE EUROPEAN IRON AND STEEL INDUSTRY IS STILL IN A PERIOD OF MANIFEST CRISIS AND THAT THE ATTAINMENT OF THE OBJECTIVES SET OUT IN ARTICLE 3 OF THE ECSC TREATY IS SERIOUSLY JEOPARDIZED . 2 . VOLUNTARY AND MANDATORY SYSTEMS TO REDUCE PRODUCTION ( A ) THE PRINCIPAL PRODUCERS HAVE STATED TO THE COMMISSION THEIR READINESS TO APPLY VOLUNTARY REDUCTIONS IN THE PRODUCTION OF REVERSING MILL PLATE AND WIDE FLATS AND HEAVY SECTIONS ( GROUPS II AND III IN DECISION NO 2794/80/ECSC ) DURING THE PERIOD 1 JULY 1981 TO 30 JUNE 1982 . THEY HAVE CONFERRED TOGETHER IN ORDER TO PROPOSE TO THE COMMISSION THE SHARES IN THE PRODUCTION WHICH MIGHT BE ASSIGNED TO EACH UNDERTAKING OR GROUP OF UNDERTAKINGS . IT WOULD BE POSSIBLE TO ESTABLISH A BALANCE BETWEEN SUPPLY AND DEMAND IN THESE SECTORS THROUGH A VOLUNTARY SYSTEM TO REDUCE PRODUCTION . THE SYSTEM CONSISTS OF A QUARTERLY FIXING BY THE COMMISSION OF A GENERAL PRODUCTION TARGET AND AN INDIVIDUAL AND VOLUNTARY COMMITMENT TO THE COMMISSION ON THE PART OF EACH UNDERTAKING TO COMPLY WITH THE PRODUCTION SHARE ASSIGNED BY THE COMMISSION . ( B ) A SMALL NUMBER OF LARGE UNDERTAKINGS HAVE , ON THE OTHER HAND , REFUSED TO APPLY A VOLUNTARY REDUCTION TO THEIR PRODUCTION OF HOT-ROLLED WIDE STRIP . DEMAND FOR HOT-ROLLED WIDE STRIP AND THE PRODUCTS MANUFACTURED FROM IT CONTINUES TO BE WEAK . MOREOVER , THE CLEAR EXCESS CAPACITY IN RESPECTS OF THIS GROUP OF PRODUCTS STILL CONSTITUTES A SERIOUS DANGER FOR THE MARKET . THE PRICES OF THESE PRODUCTS ARE THEREFORE STILL EXPOSED TO CONSIDERABLE PRESSURE . HOT-ROLLED WIDE STRIP IS ONE OF THE MOST IMPORTANT STEEL PRODUCTS . IT IS THEREFORE NECESSARY TO MAINTAIN EFFECTIVE PRODUCTION DISCIPLINE , OTHERWISE SERIOUS ECONOMIC AND SOCIAL DIFFICULTIES COULD RESULT . THE COMMISSION IS THEREFORE OBLIGED TO ESTABLISH A SYSTEM OF MANDATORY QUOTAS IN THIS SECTOR IN PURSUANCE OF ARTICLE 58 . 3 . MONITORING SYSTEM TO ENABLE IT TO DETERMINE WHETHER THE MEASURES LAID DOWN ARE BEING APPLIED AND TO FOLLOW MARKET TRENDS , THE COMMISSION HAS TO RECEIVE THE NECESSARY INFORMATION FROM UNDERTAKINGS . IT HAS THEREFORE TO OBTAIN DETAILED STATISTICS ON PRODUCTION AND DELIVERIES OF IRON AND STEEL PRODUCTS . SINCE THE STATISTICS MUST BE ESTABLISHED UNIFORMLY FOR EACH UNDERTAKING , PROVISION MUST BE MADE FOR A SUITABLE FORM . IT MUST BE POSSIBLE FOR THE COMMISSION TO VERIFY ON THE SPOT THE INFORMATION PROVIDED BY THE UNDERTAKINGS AND THEIR WORKS . IN ORDER THAT THESE CHECKS CAN BE CARRIED OUT AS SOON AS THE SYSTEM IS INTRODUCED AND PROCEED RAPIDLY , REGULARLY AND WITHOUT INTERRUPTION , THIS DECISION MUST IMPOSE AN OBLIGATION ON THE UNDERTAKINGS TO SUBMIT TO THESE CHECKS - THEREBY DISPENSING WITH A HOST OF INDIVIDUAL , IDENTICAL DECISIONS - SUBJECT TO THE SANCTIONS PROVIDED FOR IN ARTICLE 47 OF THE TREATY . IN VIEW OF THE VERY LARGE NUMBER AND FREQUENCY OF THE CHECKS WHICH MUST BE CARRIED OUT WITHIN VERY SHORT PERIODS OF TIME , THE COMMISSION MUST BE ABLE TO CALL UPON THE ASSISTANCE OF THIRD PARTIES WHO ARE SUBJECT TO AN OBLIGATION TO MAINTAIN BUSINESS SECRECY . 4 . ESTABLISHMENT OF QUOTAS EXPERIENCE HAS SHOWN THAT THE FIXING OF PRODUCTION QUOTAS FOR HOT-ROLLED WIDE STRIP IS NOT IN ITSELF SUFFICIENT TO RE-ESTABLISH MARKET EQUILIBRIUM . SINCE ONLY ONE QUARTER OF HOT-ROLLED STRIP PRODUCTION IS PLACED AS SUCH ON THE MARKET , IT IS NECESSARY AND SUFFICIENT TO SUBJECT TO A SYSTEM OF QUOTAS HOT-ROLLED WIDE STRIP IN THE FORM OF A FINISHED PRODUCT AND PRODUCTS MANUFACTURED FROM SUCH HOT-ROLLED WIDE STRIP . TO ENSURE THE COMPLETE EFFECTIVENESS OF THE SYSTEM , PRODUCTION OF DERIVED PRODUCTS BE TREATED IN THE SAME WAY AS THAT OF HOT-ROLLED WIDE STRIP WHICH IS PUT , DURING THE QUARTERS SUBSEQUENT TO THE PRODUCTION OF THE LATTER , TO CERTAIN TYPES OF " DERIVED " USES . IN VIEW OF THE DIFFERING MARKET TRENDS IN THESE PRODUCTS , IT IS NECESSARY TO DISTINGUISH FOUR GROUPS OF PRODUCTS . IT APPEARS NECESSARY TO LAY DOWN REFERENCE PERIODS IN RESPECT OF THESE FOUR GROUPS OF PRODUCTS WHICH TAKE ACCOUNT OF THE QUOTAS , AND THEIR ADJUSTMENTS , AS LAID DOWN FOR THE PRODUCTION OF HOT-ROLLED WIDE STRIP IN IMPLEMENTATION OF DECISION NO 2794/80/ECSC , AND OF THE EXPERIENCE GAINED IN MANAGING THE SYSTEM SET UP BY THAT DECISION . FOR THESE REASONS , THE FOLLOWING STATISTICAL ELEMENTS ARE TO BE INCLUDED WHEN CALCULATING THE REFERENCE PRODUCTION OF THE FOUR CATEGORIES OF PRODUCTS : - PRODUCTION IN THE 12 BEST MONTHS ( AS DEFINED IN THE AFOREMENTIONED DECISION ) , - PRODUCTION IN 1974 , - PRODUCTION IN THE 12 MONTHS FROM JULY 1979 TO JUNE 1980 , - THE QUOTAS IN THE AFOREMENTIONED DECISION , CONVERTED INTO REFERENCES . THE SYSTEM OF QUOTAS SHOULD ALSO COVER THOSE UNDERTAKINGS WHICH PRODUCE ONLY DERIVED PRODUCTS AND WHICH WERE NOT SUBJECT TO THE FORMER SYSTEM . HENCE THE REFERENCE PRODUCTION OF SUCH UNDERTAKINGS MUST BE CALCULATED BY REFERENCE TO THEIR SHARES OF TOTAL PRODUCTION OF THE COMMUNITY DURING THE 12 BEST MONTHS . THE QUOTAS SHOULD BE IMPOSED ON ALL STEEL UNDERTAKINGS WITHIN THE MEANING OF ARTICLE 80 OF THE TREATY , WITH THE EXCEPTION OF SMALL UNDERTAKINGS THE OUTPUT OF WHICH DOES NOT AFFECT THE MARKET IN ANY SIGNIFICANT WAY . THESE SMALL UNDERTAKINGS SHOULD , HOWEVER , BE SUBJECTED TO THE MONITORING SYSTEM . IT IS DESIRABLE TO FIX QUOTAS ON A QUARTERLY BASIS TO ENABLE UNDERTAKINGS TO DRAW UP THEIR PRODUCTION PROGRAMMES AND ALSO TO GIVE THE COMMISSION AN OPPORTUNITY , WHEN IMPOSING NEW QUOTAS IN RESPECT OF THE ENSUING QUARTER , TO ALLOW FOR VARIATIONS IN SUPPLY AND DEMAND AND FOR ANY EXPERIENCE GAINED . 5 . DELIVERIES ON THE COMMON MARKET ALTHOUGH ARTICLE 58 PROVIDES SPECIFICALLY ONLY FOR PRODUCTION QUOTAS , ITS BASIC AIM IS TO RESTORE THE BALANCE BETWEEN SUPPLY AND DEMAND ON THE MARKET . THIS AIM WOULD BE JEOPARDIZED IF UNDERTAKINGS CONCENTRATED TOO MUCH ON THE COMMON MARKET ; IT IS THEREFORE NECESSARY TO DETERMINE WHAT PROPORTION OF PRODUCTION MAY BE PLACED ON THAT MARKET , ALLOWING FOR THE FORESEEABLE TREND IN DEMAND , WHICH MAY BE DIFFERENT FROM OVERALL DEMAND . 6 . PRODUCTS EXEMPTED FROM PRODUCTION QUOTAS EXPERIENCE HAS SHOWN THAT CERTAIN PRODUCTS FOR WHICH MARKET TRENDS ARE SATISFACTORY MAY BE EXEMPTED FROM THE QUOTA SYSTEM . THESE ARE , IN ADDITION TO THE PRODUCTS ALREADY EXEMPTED IN THE FORMER DECISION , CERTAIN GRADES OF ELECTRICAL SHEET STEEL AND STAINLESS STEEL SHEET . ON THE OTHER HAND , IN VIEW OF THE POOR MARKET SITUATION , IT HAS PROVED NECESSARY TO INCLUDE HOT-ROLLED WIDE STRIP AND STRIP STEEL FOR THE MANUFACTURE OF SMALL WELDED TUBES IN THE QUOTA SYSTEM . SINCE THE LATTER CATEGORY ALSO COVERS CERTAIN KINDS OF TUBE EMPLOYED MAINLY IN THE ENERGY SECTOR WHICH ARE IN ACTIVE DEMAND AND WHICH , FOR STATISTICAL PURPOSES , ARE DIFFICULT TO DISTINGUISH FROM ANY OTHER SMALL WELDED TUBE , THE QUOTAS FOR UNDERTAKINGS WILL HAVE TO BE ADJUSTED AT THEIR REQUEST AND ON PRESENTATION OF SUPPORTING DOCUMENTS , IN ORDER TO ALLOW PRODUCTION OF SUCH TUBES TO PROCEED . 7 . NEW PLANTS , MEDIUM-SIZED UNDERTAKINGS AND SUPPLIES OF SEMI-FINISHED PRODUCTS SINCE THERE IS ALREADY SURPLUS CAPACITY IN THE HOT-ROLLED WIDE STRIP SECTOR , IT WOULD BE CONTRARY TO THE OBJECTIVE TO BE ATTAINED TO TAKE ACCOUNT OF NEW PLANTS WHICH INCREASE FURTHER THAT SURPLUS . HOWEVER , THE CREATION OF CERTAIN ESPECIALLY IMPORTANT PRODUCTION PLANTS MAY FORM PART OF A RESTRUCTURING PROGRAMME . IF SO , PROVISION SHOULD BE MADE FOR THE REFERENCE PRODUCTION TO BE ADJUSTED APPROPRIATELY . AMONG THE UNDERTAKINGS MANUFACTURING PRODUCTS SUBJECT TO THE SYSTEM OF QUOTAS , THERE ARE SOME OF MEDIUM SIZE WHICH ARE PARTICULARLY ADVERSELY AFFECTED BY THE REDUCTION IN PRODUCTION , BOTH BECAUSE OF THE SIZE OF THEIR PLANTS AND BECAUSE OF THEIR DEPENDENCE ON A LIMITED RANGE OF PRODUCTS . SINCE SUCH UNDERTAKINGS SEEM ESPECIALLY THREATENED WITH HIGH ABATEMENT RATES , THEIR QUOTAS SHOULD BE ADJUSTED IF EXCEPTIONAL DIFFICULTIES ARISE . THE INCLUSION OF HOT-ROLLED WIDE STRIP INTENDED FOR RE-ROLLING AND SHEET FOR CONVERSION INTO PRODUCTS IN OTHER GROUPS OF THE QUOTA SYSTEM RAISES THE PROBLEM OF SUPPLIES TO THOSE UNDERTAKINGS WHICH COVER THEIR REQUIREMENTS OF SUCH SEMI-FINISHED PRODUCTS , EITHER WHOLLY OR PARTIALLY , THROUGH OTHER COMMUNITY UNDERTAKINGS . THE COMMISSION MUST THEREFORE RESERVE THE RIGHT TO INTERVENE IF THIS QUOTA SYSTEM REDUCES SUPPLIES OF SEMI-FINISHED PRODUCTS FROM SOME UNDERTAKINGS TO OTHER UNDERTAKINGS IN THE COMMUNITY TO AN EXTENT WHICH IS OUT OF KEEPING WITH THEIR TRADITIONAL SUPPLIES AND CUSTOMERS' PRODUCTION QUOTAS . 8 . TRANSFERS , CARRY-OVERS AND TOLERANCES ON QUOTA EXCESSES THE SUCCESS OF THE SYSTEM WILL NOT BE COMPROMISED IF THERE ARE TRANSFERS BETWEEN UNDERTAKINGS OF THE QUOTAS ASSIGNED , OR IF PART OF A QUOTA IS CARRIED OVER TO A PERIOD SUBSEQUENT TO THE ONE TO WHICH IT REFERS , OR IF THE QUOTAS ARE IN CERTAIN CASES EXCEEDED BY A MINIMAL AMOUNT . 9 . FINES FOR EXCEEDING QUOTAS IN ORDER TO ENSURE THE EFFECTIVENESS OF THE QUOTA SYSTEM , IT WILL BE NECESSARY FOR ANY EXCESS TO BE FULLY PENALIZED BY MEANS OF A FINE BASED ON EACH EXCESS TONNE PRODUCED . THE LEVEL AND FREQUENCY OF EXCESS DURING THE PERIOD WHEN PRODUCTION QUOTAS APPLY MUST ALSO BE TAKEN INTO ACCOUNT WHEN FINES ARE SET . IN ORDER TO PLACE UNDERTAKINGS LIABLE TO A FINE ON EQUAL FOOTING IRRESPECTIVE OF THE ACTUAL DATE OF PAYMENT , THERE SHOULD BE A DELAY SURCHARGE DATING FROM THE PAYMENT DEADLINE . 10 . ADJUSTMENTS TO THE DECISION IT MUST BE POSSIBLE FOR THE COMMISSION TO MAKE THE NECESSARY ADJUSTMENTS TO THE DECISION IF RADICAL CHANGES OCCUR IN THE IRON AND STEEL MARKET OR IF DIFFICULTIES ARE EXPERIENCED IN IMPLEMENTING THIS DECISION . AFTER CONSULTING THE CONSULTATIVE COMMITTEE AND WITH THE ASSENT OF THE COUNCIL ON THE ESTABLISHMENT OF THE PRODUCTION QUOTA SYSTEM , AND ON THE BASIS OF STUDIES MADE JOINTLY WITH THE UNDERTAKINGS AND ASSOCIATIONS OF UNDERTAKINGS ON THE DETERMINATION OF THE QUOTAS . HAS ADOPTED THIS DECISION : I . MONITORING SYSTEM ARTICLE 1 A SYSTEM FOR MONITORING PRODUCTION AND DELIVERIES OF CERTAIN PRODUCTS OF CATEGORIES I , II , III , IV , V , VI AND CERTAIN DERIVED PRODUCTS OF CATEGORY I IS HEREBY ESTABLISHED . THESE CATEGORIES , WHICH INCLUDE ALL QUALITIES AND CHOICES OF STEEL , ARE : CATEGORY I : HOT-ROLLED WIDE AND NARROW STRIP , CATEGORY II : REVERSING MILL PLATE AND WIDE FLATS , CATEGORY III : HEAVY SECTIONS , CATEGORY IV : WIDE ROD , CATEGORY V : REINFORCING BARS , CATEGORY VI : MERCHANT BARS . DERIVED PRODUCTS OF CATEGORY I INCLUDE THE FOLLOWING PRODUCTS : CATEGORY I A - HOT-ROLLED WIDE STRIP FOR DIRECT USE AND EXPORT , - HOT-ROLLED WIDE STRIP FOR RE-ROLLING OR OTHER CONVERSION PROCESSES IN OTHER COMMUNITY UNDERTAKINGS , - PLATE WITH A THICKNESS OF 3 MM OR MORE , OBTAINED BY CUTTING HOT-ROLLED WIDE STRIP , - HOT-ROLLED STRIP LESS THAN 600 MM WIDE , INCLUDING TUBE STRIP , - COLD-ROLLED PLATE OF 3 MM AND OVER ( CUT OR COILED ) ; CATEGORY I B - COLD-REDUCED SHEET CUT OR COILED , WITH A THICKNESS OF LESS THAN 3 MM , - HOT-ROLLED SHEET IN CUT LENGTHS , WITH A THICKNESS OF LESS THAN 3 MM , - COLD - OR HOT-ROLLED SHEET FOR THE PRODUCTION OF DERIVED PRODUCTS OF CATEGORIES I C AND I D IN OTHER COMMUNITY UNDERTAKINGS ; CATEGORY I C - HOT-DIPPED GALVANIZED SHEET , CUT OR COILED , - GALVANIZED SHEET FOR THE PRODUCTION OF CATEGORY I D PRODUCTS IN OTHER COMMUNITY UNDERTAKINGS ; CATEGORY I D - OTHER COATED FLAT PRODUCTS . A DETAILED LIST OF PRODUCTS COVERED BY THE MONITORING SYSTEM IS GIVEN IN ANNEX I . ARTICLE 2 1 . AS FROM JULY 1981 , UNDERTAKINGS SHALL BE REQUIRED TO REPORT EACH MONTH TO THE COMMISSION THEIR PRODUCTION AND DELIVERIES OF THE PRODUCTS REFERRED TO IN ARTICLE 1 . THESE REPORTS MUST REACH THE COMMISSION NOT LATER THAN 10 WORKING DAYS AFTER THE END OF THE MONTH . THEY MUST BE MADE IN CONFORMITY WITH THE FORMS SET OUT IN ANNEX II . 2 . FOR THE PURPOSES OF SUPERVISION AS PROVIDED FOR IN ARTICLE 3 , UNDERTAKINGS SHALL PROVIDE AUTHORIZED REPRESENTATIVES OF THE COMMISSION WITH THEIR MONTHLY REPORT AND INDICATE THE TONNAGE FOR EACH WORKS . 3 . UNDERTAKINGS SHALL ESTABLISH FOR EACH WORKS A NUMBERED REGISTER RECORDING PRODUCTION AS WELL AS DAILY AND MONTHLY DELIVERIES , IN CONFORMITY WHICH THE FORMS SET OUT IN ANNEX II . SUCH REGISTER SHALL BE KEPT AT EACH WORKS SITE AND BE ACCESSIBLE TO THE AUTHORIZED REPRESENTATIVES OF THE COMMISSION . 4 . FOR THE PURPOSES OF THIS DECISION , ANY GROUP OF CONCENTRATED UNDERTAKINGS WITHIN THE MEANING OF ARTICLE 66 OF THE TREATY SHALL BE CONSIDERED AS A SINGLE UNDERTAKING EVEN IF SUCH UNDERTAKINGS ARE LOCATED IN DIFFERENT MEMBER STATES . ARTICLE 3 1 . THE COMMISSION SHALL MANAGE THE QUOTA SYSTEM . IT SHALL EXAMINE ON THE SPOT THE CONFORMITY AND EXACTITUDE OF REPORTS AND INFORMATION AS REFERRED TO IN ARTICLE 2 OF THIS DECISION . THE COMMISSION MAY OBTAIN ASSISTANCE FOR INDEPENDENT AGENCIES OR EXPERTS . THE BUSINESS SECRECY OF THE UNDERTAKINGS SHALL BE GUARANTEED . 2 . THE INSTRUCTION GIVEN TO VERIFYING OFFICIALS SHALL REFER TO THIS DECISION AND INDICATE THE REPORTS SUPPLIED BY THE UNDERTAKINGS THEY ARE RESPONSIBLE FOR INSPECTING . UNDERTAKINGS SHALL BE UNDER AN OBLIGATION TO PERMIT SUCH INSPECTIONS , FOR WHICH NO INDIVIDUAL DECISION SHALL BE NECESSARY . 3 . ANY UNDERTAKINGS EVADING THEIR OBLIGATIONS UNDER ARTICLES 2 AND 3 ( 2 ) OR SUPPLYING FALSE INFORMATION SHALL BE LIABLE TO THE FINES AND PENALTIES PROVIDED FOR IN ARTICLE 47 OF THE TREATY . II . SYSTEM OF PRODUCTION QUOTAS ARTICLE 4 1 . A NEW SYSTEM OF PRODUCTION QUOTAS IN RESPECT OF CATEGORIES I A , I B , I C AND I D , AS DEFINED IN ARTICLE 1 , IS HEREBY ESTABLISHED FOR ALL QUALITIES AND CHOICES OF STEEL , EXCEPT THE FOLLOWING PRODUCTS : - ALLOYED STEELS , WITH THE EXCEPTION OF ALLOYED HIGH-GRADE STRUCTURAL STEELS WHICH CAN BE WELDED WITH HIGH ELASTICITY LIMIT ( " SONDERBAUSTAHL " ) , - MATERIAL INTENDED FOR THE PRODUCTION IN THE COMMUNITY OF : - WELDED TUBES OF A DIAMETER GREATER THAN 406,4 MM , - TINPLATE ( INCLUDING BLACKPLATE AND TFS ) , - ELECTRICAL SHEET WITH A SILICON CONTENT OF 1 % AND OVER , SUBJECT TO PROOF BEING FURNISHED THAT SUCH PRODUCTS HAVE ACTUALLY BEEN PROCESSED IN THE COMMUNITY . 2 . WITHOUT PREJUDICE TO OBLIGATIONS WITH REGARD TO INFORMATION AND CHECKS PROVIDED FOR IN THIS DECISION , UNDERTAKINGS SHALL NOT BE SUBJECT TO THE QUOTA SYSTEM IF THEIR ANNUAL REFERENCE PRODUCTION REFERRED TO IN ARTICLES 6 AND 7 DOES NOT EXCEED 24 000 TONNES FOR CATEGORIES I A TO I D TAKEN TOGETHER . HOWEVER , IF THE PRODUCTION OF ANY SUCH UNDERTAKING SHOULD EXCEED 6 000 TONNES IN ANY QUARTER , IT SHALL BE SUBJECT TO THE SYSTEM AS FROM THE FOLLOWING QUARTER . ARTICLE 5 THE COMMISSION SHALL FIX EACH QUARTER FOR EACH UNDERTAKING ITS PRODUCTION QUOTA AND THE PART OF SUCH QUOTAS WHICH MAY BE DELIVERED IN THE COMMON MARKET : - ON THE BASIS OF REFERENCE PRODUCTION REFERRED TO IN ARTICLES 6 AND 7 AND THE REFERENCE QUANTITIES REFERRED TO IN ARTICLE 8 , - BY APPLICATION OF THE ABATEMENT RATES REFERRED TO IN ARTICLE 9 TO SUCH PRODUCTION AND QUANTITIES . ARTICLE 6 SUBJECT TO THE PROVISIONS OF ARTICLE 7 ( 2 ) , THE REFERENCE PRODUCTION OF PRODUCTS IN CATEGORIES I A , I B , I C AND I D FOR UNDERTAKINGS PRODUCING HOT-ROLLED WIDE AND NARROWS STRIP SHALL BE CALCULATED ON THE BASIS OF THE REFERENCE PRODUCTION FOR CATEGORY I . 1 . THE REFERENCE PRODUCTION FOR CATEGORY I SHALL BE CALCULATED BY FINDING THE ARITHMETICAL MEAN OF TWO FIGURES : ( A ) THE FIRST FIGURE SHALL BE THE ARITHMETICAL MEAN OF PRODUCTION IN THREE PERIODS : - THE YEAR 1974 , - THE 12 CALENDAR MONTHS OF THE PERIOD FROM JULY 1977 TO JUNE 1980 DURING WHICH PRODUCTION OF THE FOUR GROUPS OF ROLLED PRODUCTS I TO IV , AS DEFINED IN ARTICLE 2 OF DECISION NO 2794/80/ECSC , WAS THE HIGHEST ; THE 12 CALENDAR MONTHS THUS CHOSEN SHALL NOT NECESSARILY BE CONSECUTIVE , - THE PERIOD OF 12 MONTHS FROM JULY 1979 TO JUNE 1980 . HOWEVER , IF PRODUCTION FOR 1974 IS LESS THAN THAT OF THE 12 BEST MONTHS REFERRED TO IN THE SECOND INDENT ABOVE , THAT FIGURE SHALL BE REPLACED BY THE LATTER . THE SAME SHALL BE DONE IN REGARD TO THE PRODUCTION FOR THE PERIOD FROM JULY 1979 TO JUNE 1980 IF , DURING THE PERIOD , AN UNDERTAKING HAS SUFFERED MORE THAN 30 CONSECUTIVE DAYS OF STRIKES . ( B ) THE SECOND FIGURE SHALL BE AN ANNUAL REFERENCE RESULTING FROM THE PRODUCTION QUOTAS GRANTED UNDER DECISION NO 2794/80/ECSC DURING THE FOURTH QUARTER OF 1980 AND THE FIRST QUARTER OF 1981 . THE SECOND FIGURE SHALL BE CALCULATED AS FOLLOWS : - THE QUOTAS GRANTED BY THE COMMISSION FOR THE FOURTH QUARTER 1980 AND THE FIRST QUARTER OF 1981 , INCLUDING ALL ADJUSTMENTS GRANTED AND THE PRODUCTS REFERRED TO IN ARTICLE 6 ( 1 ) OF DECISION NO 2794/80/ECSC , SHALL BE TAKEN INTO CONSIDERATION ; - THESE QUOTAS SHALL BE EMPLOYED TO RECONSTITUTE THE RELEVANT REFERENCE PRODUCTION BY INVOKING THE ABATEMENT RATES IN FORCE DURING THE QUARTERS IN QUESTION , - THE RATIOS BETWEEN THE RECONSTITUTED REFERENCE PRODUCTION AND THE REFERENCE PRODUCTION ESTABLISHED IN PURSUANCE OF ARTICLE 4 ( 1 ) OF THE ABOVEMENTIONED DECISION SHALL CONSTITUTE THE CORRECTION FACTORS , - THE AVERAGE OF THESE CORRECTION FACTORS SHALL BE APPLIED TO THE REFERENCE PRODUCTION CALCULATED IN ACCORDANCE WITH THE ABOVEMENTIONED ARTICLE 4 ( 1 ) IN RESPECT OF THE SECOND AND THIRD QUARTERS OF 1981 TO ESTABLISH THE CORRECTED REFERENCE PRODUCTION FOR THOSE QUARTERS , - THE SUM TOTAL OF THE RECONSTITUTED REFERENCE PRODUCTION FOR THE FOURTH QUARTER OF 1980 AND THE FIRST QUARTER OF 1981 AND THE CORRECTED REFERENCE PRODUCTION FOR THE SECOND AND THIRD QUARTERS OF 1981 SHALL CONSTITUTE THE CORRECTED ANNUAL PRODUCTION , - THIS CORRECTED ANNUAL REFERENCE PRODUCTION SHALL BE FURTHER CORRECTED FOR THE PRODUCTS EXEMPTED BY THIS DECISION BY DEDUCTING A PROPORTION EQUAL TO THAT WHICH THESE PRODUCTS REPRESENTED IN THE REFERENCE PRODUCTION FOR THE 12 BEST MONTHS . IN THE CASE OF THOSE UNDERTAKINGS WHICH WERE NOT SUBJECT TO THE SYSTEM OF QUOTAS DURING THE FOURTH QUARTER OF 1980 , THE CALCULATION IN THE FOREGOING SHALL BE CARRIED OUT BY REPLACING THE FOURTH QUARTER OF 1980 BY THE SECOND QUARTER OF 1981 IN THE FIRST INDENT , AND THE SECOND QUARTER OF 1981 BY THE FOURTH QUARTER OF 1980 IN THE FOURTH INDENT . IN THE CASE OF THOSE UNDERTAKINGS WHICH WERE SUBJECT TO THE SYSTEM OF QUOTAS PURSUANT TO DECISION NO 2794/80/ECSC BUT WHOSE REFERENCE PRODUCTION PERTAINING TO CATEGORY I IS , ACCORDING TO THE CALCULATION IN THE FOREGOING , LESS THAN 1 000 000 TONNES PER YEAR , THE LATTER FIGURE SHALL BE REPLACED BY " THE SECOND FIGURE " REFERRED TO UNDER ( B ) . 2 . REFERENCE PRODUCTION FOR CATEGORIES I A , I B , I C AND I D SHALL BE CALCULATED AS FOLLOWS : THE PRODUCTION OF EACH OF THESE CATEGORIES FOR THE PERIOD OF THE 12 BEST MONTHS , SHALL BE CONVERTED INTO COIL WEIGHT BY APPLYING CONVERSION COEFFICIENTS OF 1,000 FOR CATEGORY I A , 1,110 FOR CATEGORY I B , 1,033 FOR CATEGORY I C , AND 1,075 FOR CATEGORY I D . DIVISION OF THESE RESULTS BY THE PRODUCTION OF HOT-ROLLED WIDE AND NARROW STRIP IN THE SAME 12 BEST MONTHS YIELDS COEFFICIENTS WHICH SHALL BE USED TO DERIVE FROM THE REFERENCE PRODUCTION ESTABLISHED FOR THE PRODUCTS OF CATEGORY I ACCORDING TO THE CALCULATION SET OUT IN PARAGRAPH 1 THE REFERENCE PRODUCTION FOR THE DERIVED PRODUCTS EXPRESSED IN COIL WEIGHT . SUCH REFERENCE PRODUCTION SHALL THEN BE EXPRESSED AS WEIGHTS OF DERIVED PRODUCTS BY APPLYING THE CONVERSION COEFFICIENT REFERRED TO IN THE FOREGOING . ARTICLE 7 1 . THE PRODUCTION OF 12 BEST MONTHS SHALL BE TAKEN AS THE REFERENCE PRODUCTION FOR THE PRODUCTS OF CATEGORIES I A , I B , I C AND I D OF THE UNDERTAKINGS PRODUCING ONLY SUCH DERIVED PRODUCTS . SUCH PRODUCTION SHALL BE ADJUSTED TO TAKE ACCOUNT OF THE REFERENCE PRODUCTION FOR DERIVED PRODUCTS ESTABLISHED IN RESPECT OF THE PRODUCERS REFERRED TO IN ARTICLE 6 . THIS ADJUSTMENT SHALL BE CARRIED OUT IN SUCH A WAY THAT THE REFERENCE PRODUCTION CORRESPONDS TO THE SHARE OF THE TOTAL COMMUNITY PRODUCTION IN EACH CATEGORY OF DERIVED PRODUCTS WHICH THE UNDERTAKINGS CONCERNED HAD DURING THE PERIOD OF THE 12 BEST MONTHS . THE 12 BEST MONTHS SHALL BE CHOSEN BY REVIEWING THE PRODUCTION OF THE DERIVED PRODUCTS AS A WHOLE DURING THE PERIOD FROM JULY 1977 TO JUNE 1980 ; 2 . THE SAME PROVISIONS SHALL APPLY TO THOSE UNDERTAKINGS WHICH PRODUCED DURING THE 12 BEST MONTHS MORE THAN TWICE AS MUCH OF THE DERIVED PRODUCTS OF CATEGORIES I A , I B , I C AND I D TAKEN AS A WHOLE AS OF THE PRODUCTS OF CATEGORY I DURING THE SAME PERIOD . ARTICLE 8 THE REFERENCE QUANTITIES WHICH ARE USED TO ESTABLISH THE PROPORTION OF THE QUOTAS WHICH MAY BE DELIVERED ON THE COMMON MARKET BY EACH UNDERTAKING SHALL BE CALCULATED BY APPLYING TO ITS REFERENCE PRODUCTION THE PERCENTAGE OF ITS DELIVERIES ON THE COMMON MARKET COMPARED WITH ITS TOTAL PRODUCTION DURING THE PERIOD OF THE 12 BEST MONTHS . ARTICLE 9 1 . THE COMMISSION SHALL FIX EACH QUARTER THE ABATEMENT RATES FOR ESTABLISHING THE PRODUCTION QUOTAS AND THE PART OF THESE QUOTAS WHICH MAY BE DELIVERED ON THE COMMON MARKET . 2 . THE COMMISSION SHALL NOTIFY TO EACH UNDERTAKING ITS REFERENCE PRODUCTION AND REFERENCE QUANTITIES AS WELL AS ITS PRODUCTION QUOTAS AND THE PART OF THOSE QUOTAS WHICH MAY BE DELIVERED ON THE COMMON MARKET . ARTICLE 10 WITH REGARD TO PRODUCTS OF CATEGORY I A WHICH ARE USED IN THE FORM OF HOT-ROLLED PRODUCTS FOR THE PRODUCTION IN THE COMMUNITY OF WELDED TUBES WITH A DIAMETER NOT LARGER THAN 406,4 MM THE COMMISSION SHALL , AT THE UNDERTAKING'S REQUEST ACCOMPANIED BY PROOF OF USE FOR SUCH A PURPOSE , ADJUST THE QUOTA AND AUTHORIZE THE RELEVANT DELIVERIES . ARTICLE 11 1 . A TOLERANCE OF 3 % IN EXCESS SHALL BE ALLOWED ON EACH PRODUCTION QUOTA FOR CATEGORIES I A , I B , I C AND I D , IT BEING UNDERSTOOD THAT PRODUCTION OF THESE CATEGORIES AS A WHOLE MAY NOT EXCEED THE SUM OF THE QUOTAS ASSIGNED TO EACH OF THESE CATEGORIES OF PRODUCTS . 2 . IN THE CASE OF UNDERTAKINGS WITH PRODUCE ONLY ONE CATEGORY , A TOLERANCE OF 3 % IN EXCESS OF THE PART OF THEIR PRODUCTION QUOTA WHICH MAY BE DELIVERED ON THE COMMON MARKET SHALL BE ALLOWED WITHIN THE LIMIT OF THE PRODUCTION QUOTA . 3 . ANY UNDERTAKING WHICH HAS NOT COME TO THE END OF ITS PRODUCTION QUOTAS OR OF THE PART OF ITS QUOTAS WHICH MAY BE DELIVERED ON THE COMMON MARKET MAY CARRY FORWARD INTO THE ENSUING QUARTER UP TO 5 % OF , AS THE CASE MAY BE , THEIR QUOTAS OR PART OF QUOTAS FOR THE SAME CATEGORY OF PRODUCT . 4 . UNDERTAKINGS MAY , HAVING MADE A PRIOR DECLARATION TO THE COMMISSION , ENTER INTO ARRANGEMENTS WITH OTHER UNDERTAKINGS DURING THE FIRST TWO MONTHS OF ANY QUARTER FOR THE EXCHANGE OR SALE OF QUOTAS OR PROPORTIONS OF QUOTA PERTAINING TO THE CURRENT QUARTER . 5 . DELIVERIES IN RESPECT OF WHICH AN UNDERTAKING DOES NOT SHOW PROOF OF EXPORT OUTSIDE THE TERRITORY OF THE COMMUNITY SHALL BE DEEMED TO HAVE BEEN MADE WITHIN THE COMMON MARKET . DOCUMENT ACCEPTABLE AS EVIDENCE OF EXPORT SHALL INCLUDE THE FOLLOWING : ( A ) A COPY STAMPED BY THE EXPORT CUSTOMS OFFICE OF THE COMMUNITY SHIPMENT DECLARATION FORM EX PROVIDED FOR IN COUNCIL REGULATION ( EEC ) NO 2102/77 ( 2 ) ; ( B ) COMMERCIAL DOCUMENTS RELATING TO THE SHIPMENT INSTRUCTIONS FOR THE RELEVANT PRODUCTS AND THE FREIGHTING OF THESE , INCLUDING COPIES OF THE ORDERS FOR LOADING ON BOARD SHIP , MARITIME BILLS OF LADING , INLAND WATERWAY FREIGHTING CONTRACTS , CARRIAGE LETTERS FOR TRANSPORT BY RAIL OR BY ROAD . 6 . AN UNDERTAKING'S PRODUCTION OF HOT-ROLLED WIDE STRIP WHICH , IN A GIVEN QUARTER , DOES NOT FALL WITHIN THE SCOPE OF THE FIRST AND SECOND INDENTS OF CATEGORY I A SHALL , FOR THE PURPOSES OF THIS DECISION , BE REGARDED AS PRODUCTION OF COILS INTENDED FOR RE-ROLLING OR OTHER PROCESSING OPERATIONS WITHIN THE UNDERTAKING ITSELF . ANY PRODUCTION OF HOT-ROLLED WIDE STRIP AS REFERRED TO ABOVE WHICH IS ASSIGNED DURING ENSUING QUARTERS TO DIRECT USE , EXPORT OR TO RE-ROLLING OR OTHER PROCESSING OPERATIONS IN COMMUNITY UNDERTAKINGS OTHER THAN THE PRODUCER SHALL BE CHARGED AGAINST THE PRODUCTION QUOTA FOR CATEGORY I A ( FIRST OR SECOND INDENT ) OF THAT PRODUCER PERTAINING TO THE ENSUING QUARTER IN QUESTION . ARTICLE 12 A FINE , GENERALLY OF 75 ECU FOR EACH TONNE IN EXCESS , SHALL BE IMPOSED ON ANY UNDERTAKING EXCEEDING ITS PRODUCTION QUOTAS OR PART OF SUCH QUOTAS WHICH MAY BE DELIVERED ON THE COMMON MARKET . IF AN UNDERTAKING'S PRODUCTION EXCEEDS ITS QUOTA BY 10 % OR MORE , OR IF THE UNDERTAKING HAS ALREADY EXCEEDED ITS QUOTA OR QUOTAS DURING ONE OF THE PREVIOUS QUARTERS , THE FINE MAY BE UP TO DOUBLE THAT AMOUNT PER TONNE . THE SAME RULES SHALL APPLY TO ANY EXCESS OVER THE QUANTITIES WHICH MAY BE DELIVERED ON THE COMMON MARKET . THIS AMOUNT SHALL BE INCREASED BY 1 % FOR EACH MONTH BY WHICH PAYMENT IS DELAYED , WITH EFFECT FROM THE DATE FIXED IN THE DECISION IMPOSING THE FINE . A MONTH STARTED SHALL COUNT AS A WHOLE MONTH . ARTICLE 13 IF AN UNDERTAKING , AS THE RESULT OF A PROPERLY DECLARED INVESTMENT PROGRAMME ON WHICH THE COMMISSION HAS NOT DELIVERED A NEGATIVE OPINION OR WHICH WAS NOT SUBJECT TO THE OBLIGATION TO BE DECLARED BUT FOR WHICH THE COMMISSION CONSIDERS THAT IT WOULD NOT HAVE ENTAILED DELIVERING SUCH AN OPINION , BRINGS NEW ROLLING MILLS OR NEW CONVERSION LINES INTO OPERATION , EITHER AFTER 31 MARCH 1981 IF THAT UNDERTAKING WAS SUBJECT TO THE PRODUCTION QUOTA SYSTEM OF DECISION 2794/80/ECSC , OR AFTER 30 JUNE 1980 IF THAT UNDERTAKING WAS NOT SO SUBJECT , THE COMMISSION SHALL APPROPRIATELY ADJUST THE REFERENCE PRODUCTION OF THE UNDERTAKING CONCERNED , IF THE LATTER SO REQUESTS WITHIN ONE MONTH FOLLOWING THE BRINGING INTO OPERATION OF THE NEW PLANT IN QUESTION OR , IF IT HAS BEEN BROUGHT INTO OPERATION BEFORE 1 JULY 1981 , BY 31 JULY 1981 AT THE LATEST . ARTICLE 14 IF , BECAUSE OF THE SCALE OF THE ABATEMENT RATES IMPOSED IN RESPECT OF A QUARTER , THE SYSTEM OF QUOTAS CREATES EXCEPTIONAL DIFFICULTIES FOR AN UNDERTAKING WHOSE OVERALL REFERENCE PRODUCTION OF DERIVED PRODUCTS IS LESS THAN 1 000 000 TONNES PER YEAR AND CONSISTS OF NOT LESS THAN 75 % OF PRODUCTS WHOSE ABATEMENT RATE EXCEEDS 20 % , THE COMMISSION SHALL APPROPRIATELY ADJUST THE REFERENCE PRODUCTION IN RESPECT OF THE CATEGORIES IN QUESTION , IF THE UNDERTAKING SO REQUESTS DURING THE FIRST MONTH OF THE QUARTER CONCERNED . ARTICLE 15 IF THE COMMISSION ASCERTAINS , IN PARTICULAR ON THE BASIS OF COMPLAINTS , THAT UNDERTAKINGS HAVE MODIFIED THEIR TRADITIONAL DELIVERIES TO THE POINT OF NO LONGER PERMITTING A PROPER SUPPLY TO THE PROCESSORS WHO DEPENDED ON THEM , IT SHALL TAKE THE APPROPRIATE STEPS TO REMEDY THE SITUATION . ARTICLE 16 1 . IF RADICAL CHANGES OCCUR IN THE IRON AND STEEL MARKET OR IF THE APPLICATION OF THIS DECISION ENCOUNTERS ANY UNFORESEEN DIFFICULTIES , THE COMMISSION SHALL CARRY OUT THE NECESSARY ADJUSTMENTS BY GENERAL DECISION . 2 . WITHOUT PREJUDICE TO THE APPLICATION OF ARTICLE 58 ( 3 ) OF THE ECSC TREATY , THE SYSTEM OF PRODUCTION QUOTAS SHALL APPLY DURING THE PERIOD FROM 1 JULY 1981 TO 30 JUNE 1982 . THE PROVISIONS OF ARTICLE 2 ( 1 ) SHALL APPLY DURING THE SAME PERIOD . 3 . THIS DECISION SHALL ENTER INTO FORCE ON THE DAY OF ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . THIS DECISION SHALL BE BINDING ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT BRUSSELS , 24 JUNE 1981 . FOR THE COMMISSION ETIENNE DAVIGNON VICE-PRESIDENT ( 1 ) OJ NO L 291 , 31 . 10 . 1980 , P . 1 . ( 2 ) OJ NO L 246 , 27 . 9 . 1977 , P . 1 . ANNEX 1 . LIST OF PRODUCTS . *QUESTIONNAIRE EUROSTAT 2.13* *LINE*COLUMN* CATEGORY I : *** - PRODUCTION OF HOT WIDE STRIP MILLS*280*02* - HOT ROLLED NARROW STRIP LESS THAN 600 MM INCLUDING TUBE STRIP*150* - * - HOT ROLLED STRIP OBTAINED FROM SLITTING WIDE STRIP*291*02* TOTAL ( 280-02 ) + 150 - ( 291-02 ) (*)*** CATEGORY I*** (*) OF WHICH INTENDED (++) FOR PRODUCTION IN THE COMMUNITY : *** 1 . OF WELDED TUBES WITH A DIAMETER ABOVE 406.4 MM*** 2 . OF TINPLATE ( INCLUDING BLACK PLATE AND TFS ) *** 3 . OF ELECTRICAL SHEET WITH A SILICON CONTENT OF 1 % AND OVER*** TOTAL - EXCLUDED PRODUCTS ( 1 + 2 + 3 ) *** TOTAL - CATEGORY I ( AFTER DEDUCTION OF EXCLUDED PRODUCTS ) *** (++) " INTENDED FOR " MEANS ACTUALLY USED FOR THE PRODUCTION IN QUESTION . LIST OF PRODUCTS CONT'D*QUESTIONNAIRE EUROSTAT 2.13* *LINES* CATEGORY 1A : ** - HOT-ROLLED WIDE STRIP FOR DIRECT USE AND EXPORT*171 + 172 + 173* - HOT-ROLLED WIDE STRIP FOR REROLLING OR OTHER TYPES OF PROCESSING BY OTHER COMMUNITY UNDERTAKINGS** - MEDIUM ( OR LIGHT ) PLATE AND HEAVY PLATE ( OF 3 MM AND OVER ) OBTAINED BY CUTTING HOT ROLLED WIDE STRIP*EX 161 + 162* - COLD-ROLLED MATERIAL OF 3 MM OR OVER ( IN CUT LENGTHS OR COILS ) *167* - HOT-ROLLED NARROW STRIP LESS THAN 600 MM*150* TOTAL CAT . 1 A (+)** (+) OF WHICH INTENDED FOR PRODUCTION IN THE COMMUNITY OF WELDED TUBES WITH A DIAMETER OF OVER 406.4 MM** TOTAL - CATEGORY I A ( AFTER DEDUCTION OF EXCLUDED PRODUCTS** CATEGORY I B : ** - COLD-REDUCED SHEET BELOW 3 MM , CUT OR COILED*168* - HOT-ROLLED SHEET BELOW 3 MM , IN CUT LENGTHS*163* - HOT OR COLD ROLLED SHEET FOR MAKING PRODUCTS OF CATEGORIES IC AND ID IN OTHER COMMUNITY UNDERTAKINGS . ** TOTAL CATEGORY IB (+)** (+) OF WHICH INTENDED FOR PRODUCTION IN THE COMMUNITY** 1 . OF TINPLATE ( INCLUDING BLACK PLATE AND TFS ) ** 2 . OF ELECTRICAL SHEET WITH SILICON CONTENT OF 1 % OR MORE** 3 . OF MATERIAL INTENDED FOR PRODUCTION IN THE SAME UNDERTAKING OF COATED PRODUCTS ( EXCLUDING TINPLATE , BLACK PLATE , T.F.S . ) ** TOTAL - INCLUDED PRODUCTS** TOTAL CATEGORY IB ( AFTER DEDUCTION OF PRODUCTS 1 + 2 + 3 ) ** LIST OF PRODUCTS CONT'D*QUESTIONNAIRE EUROSTAT 2.13* CATEGORY IC : ** HOT-DIP GALVANIZED SHEET ( CUT LENGTHS OR COILS ) *241* GALVANIZED SHEET FOR MAKING PRODUCTS IN CATEGORY ID IN OTHER UNDERTAKINGS OF THE COMMUNITY** 1 . INCLUDING THOSE SUBSEQUENTLY COATED BY THE SAME UNDERTAKING** TOTAL CATEGORY IC ( AFTER DEDUCTION OF PRODUCTS 1 ) ** CATEGORY ID : ** ELECTROGALVANIZED SHEET IN CUT LENGTHS OR COILS*242* ELECTROGALVANIZED SHEET COATED SUBSEQUENTLY BY OTHER UNDERTAKINGS IN THE COMMUNITY** 1 . INCLUDING THOSE COATED SUBSEQUENTLY BY THE SAME UNDERTAKING** SHEET COATED ORGANICALLY IN CUT LENGTHS OR COILS*262* OTHER METALLIC COATINGS IN CUT LENGTHS OR COILS*250 + 261 + 263* TOTAL - CATEGORY ID ( AFTER DEDUCTION OF PRODUCTS 1 ) ** CATEGORY II : ** REVERSING MILL PLATE ( HOT-ROLLED PLATE AND SHEET EX MILLS OTHER THAN WIDE STRIP MILLS ) *164 + 165 + 166* WIDE FLATS*140* TOTAL - CATEGORY II (+)** (+) INCLUDING THOSE INTENDED FOR COMMUNITY PRODUCTION OF WELDED TUBES LARGER THAN 406.4 MM** TOTAL CATEGORY II ( AFTER DEDUCTION OF MATERIAL INTENDED FOR TUBE PRODUCTION ) ** LIST OF PRODUCTS CONT'D*QUESTIONNAIRE EUROSTAT 2.13* CATEGORY III : ** - WIDE FLANGED BEAMS*122* - OTHER BEAMS , SECTIONS AND CHANNELS OF 80 MM AND MORE , INCL . ZORES*123* TOTAL CATEGORY III (+)** (+) OF WHICH SECTIONS FOR MINING FRAMES** TOTAL - CATEGORY III ( AFTER DEDUCTION OF SECTIONS FOR MINING FRAMES ) ** CATEGORY IV : ** WIRE ROD IN COILS ( INCLUDING REINFORCING BARS IN COILS ) *132* CATEGORY V : ** REINFORCING BARS ( EXCLUDING REINFORCING BARS IN COILS ) *133* CATEGORY VI : ** MERCHANT BARS*134* ANNEX II QUESTIONNAIRE 313 PRODUCTION OF CERTAIN ROLLED PRODUCTS IN ORDINARY STEEL AND NON-ALLOY SPECIAL STEELS AND LOW ALLOY SPECIAL STRUCTURAL STEELS ( SONDERBAUSTAHLE ) PRIME PLUS NON PRIME MONTHLY STATISTICS TO BE SENT TO C.C.E . ( TELEX 3252 ACIER LU ) NOT LATER THAN 10 WORKING DAYS AFTER THE END OF THE MONTH . A COPY SHOULD ALSO BE SENT ( RECORDED DELIVERY ) TO THE COMMISSION OF THE EUROPEAN COMMUNITIES , TASK FORCE STEEL ( DG III ) , BLDG . CAL , RUE ALCIDE DE GASPERI , LUXEMBOURG-KIRCHBERG ( SAME DEADLINE ) . NAME OF COMPANY*CODE*PRODUCTION FOR THE PERIOD : * PRODUCTS*CODE*TONNES* CATEGORY I*** PRODUCTION OF HOT WIDE STRIP MILLS*11001** HOT ROLLED NARROW STRIP LESS THAN 600 MM INCLUDING TUBE STRIP*11002TOTAL (*)* 11000** (*) OF WHICH INTENDED FOR PRODUCTION IN THE COMMUNITY : *** 1 ) OF WELDED TUBES WITH A DIAMETER ABOVE 406.4 MM*12001** 2 ) OF TINPLATE ( INCLUDING BLACKPLATE AND T.F.S . ) *12002** 3 ) OF ELECTRICAL SHEET WITH A SILICON CONTENT OF 1 % AND OVER*12003** TOTAL EXCLUDED PRODUCTS ( 12001 TO 12003 ) *12000** TOTAL CATEGORY I ( 11000 - 12000 ) (**)* 13000** (**) OF WHICH INTENDED FOR PRODUCTION IN THE COMMUNITY OF WELDED TUBES 406.4 MM AND LESS EX HOT ROLLED*13001** QUESTIONNAIRE 313**2 . * PRODUCTS*CODE*TONNES* CATEGORY I A : *** HOT-ROLLED WIDE STRIP FOR DIRECT USE AND EXPORT*11101** HOT-ROLLED WIDE STRIP FOR REROLLING OR OTHER TYPES OF PROCESSING BY OTHER COMMUNITY UNDERTAKINGS*13102** HOT-ROLLED NARROW STRIP LESS THAN 600 MM*11102** MEDIUM ( OR LIGHT ) PLATE AND HEAVY PLATE ( OF 3 MM AND OVER ) OBTAINED BY CUTTING HOT-ROLLED WIDE STRIP*11103** COLD-ROLLED MATERIAL OF 3 MM OR OVER ( IN CUT LENGTHS OR COILS ) *11104** TOTAL (*)* 11100** (*) OF WHICH FOR PRODUCTION IN THE COMMUNITY : *** 1 ) OF WELDED TUBES DIAMETER ABOVE 406.4 MM*12101** 2 ) OF TINPLATE ( INCLUDING BLACKPLATE AND T.F.S . ) *13103** 3 ) OF ELECTRICAL SHEET WITH SILICON CONTENT OF 1 % OR MORE*13104** TOTAL ( 12101 + 13103 + 13104 ) *13105** TOTAL CATEGORY I A ( 11100 - 13105 ) (**)* 13100** (**) OF WHICH INTENDED FOR THE PRODUCTION IN THE COMMUNITY OF WELDED TUBES WITH A DIAMETER OF 406.4 MM OR LESS EX HOT ROLLED*13101** QUESTIONNAIRE 313**3 . * PRODUCTS*CODE*TONNES* CATEGORY I B : *** COLD REDUCED SHEET BELOW 3 MM , CUT OR COILED AND HOT ROLLED SHEET BELOW 3 MM IN CUT LENGTHS*11200** OF WHICH : *** HOT OR COLD ROLLED SHEET FOR MAKING PRODUCTS OF CATEGORIES I C AND I D IN OTHER COMMUNITY UNDERTAKINGS*12204** TOTAL (*)* 11201** (*) OF WHICH INTENDED FOR PRODUCTION IN THE COMMUNITY*** 1 ) OF TINPLATE ( INCLUDING BLACKPLATE AND T.F.S . ) *12201** 2 ) OF ELECTRICAL SHEET WITH A SILICON CONTENT OF 1 % OR MORE*12202 3 ) OF OTHER COATED PRODUCTS IN THE SAME ENTERPRISE ( EXCLUDING TINPLATE , BLACKPLATE AND T.F.S . ) *12203** TOTAL ( 12201 + 12202 + 12203 ) *12200** TOTAL CATEGORY I B ( 11201 - 12200 ) *13200** CATEGORY I C : *** HOT DIPPED GALVANISED SHEET - CUT LENGTHS OR COILS , OF WHICH*11301** HOT DIPPED GALVANISED SHEET FOR MAKING PRODUCTS IN CATEGORY I D IN THE SAME ENTERPRISE*11302** HOT DIPPED GALVANISED SHEET FOR MAKING PRODUCTS IN CATEGORY I D IN OTHER ENTERPRISES OF THE COMMUNITY*11303** TOTAL CATEGORY I C ( 11301 - 11302 ) *11300** QUESTIONNAIRE 313**4 . * PRODUCTS*CODE*TONNES* CATEGORY I D : *** ELECTROGALVANISED SHEET IN CUT LENGTHS OR COIL*11401** OF WHICH COATED SUBSEQUENTLY IN THE SAME ENTERPRISE*11402** OF WHICH COATED SUBSEQUENTLY IN OTHER ENTERPRISES OF THE COMMUNITY*11403** ORGANIC COATED IN CUT LENGTHS OR COIL*11404** OTHER METALLIC COATING IN CUT LENGTHS OR COIL*11405** TOTAL OTHER COATED SHEETS ( 11401 + 11404 + 11405 - 11402 ) *11400* CATEGORY II*** 1 ) REVERSING MILL PLATE ( HOT ROLLED PLATE AND SHEET EX MILLS OTHER THAN WIDE STRIP MILLS ) *21001** 2 ) WIDE FLATS*21002** TOTAL ( 21001 + 21002 ) (*)* 21000** (*) INCLUDING THOSE INTENDED FOR COMMUNITY PRODUCTION OF WELDED TUBES LARGER THAN 406.4 MM*22001** TOTAL CATEGORY II ( 21000 - 22001 ) *23000** CATEGORY III*** WIDE FLANGED BEAMS AND*** OTHER BEAMS , SECTIONS AND CHANNELS OF 80 MM AND MORE INCLUDING ZORES (*)* 31000** (*) OF WHICH SECTIONS FOR MINING FRAMES*32001** TOTAL CATEGORY III ( 31000 - 32001 ) *33000** QUESTIONNAIRE 313**5 . * PRODUCTS*CODE*TONNES* CATEGORY IV*** WIRE ROD IN COILS ( INCLUDING REINFORCING BARS IN COILS ) *41000** CATEGORY V*** REINFORCING BARS ( EXCLUDING REINFORCING BARS IN COILS ) *52000** CATEGORY VI*** MERCHANT BARS*63000** ANNEX II QUESTIONNAIRE 314 PRODUCTION OF CERTAIN ROLLED PRODUCTS IN ALLOY STEELS ( EXCLUDING " SONDERBAUSTAHLE " ) PRIME PLUS NON PRIME MONTHLY STATISTICS TO BE SENT TO C.C.E . ( TELEX 3252 ACIER LU ) NOT LATER THAN 10 WORKING DAYS AFTER THE END OF THE MONTH . A COPY SHOULD ALSO BE SENT ( RECORDED DELIVERY ) TO THE COMMISSION OF THE EUROPEAN COMMUNITIES , TASK FORCE STEEL ( DG III ) , BLDG . CAL , RUE ALCIDE DE GASPERI , LUXEMBOURG-KIRCHBERG ( SAME DEADLINE ) . NAME OF COMPANY*CODE*PRODUCTION FOR THE PERIOD : * PRODUCTS*CODE*TONNES* CATEGORY I*** PRODUCTION OF HOT WIDE STRIP MILLS*11001** HOT ROLLED NARROW STRIP LESS THAN 600 MM INCLUDING TUBE STRIP*11002** TOTAL (*)* 11000** (*) OF WHICH INTENDED FOR PRODUCTION IN THE COMMUNITY : *** 1 ) OF WELDED TUBES WITH A DIAMETER ABOVE 406.4 MM*12001** 2 ) OF TINPLATE ( INCLUDING BLACKPLATE AND T.F.S . ) *12002** 3 ) OF ELECTRICAL SHEET WITH A SILICON CONTENT OF 1 % AND OVER*12003** TOTAL EXCLUDED PRODUCTS ( 12001 TO 12003 ) *12000** TOTAL CATEGORY I ( 11000 - 12000 ) (**)* 13000** (**) OF WHICH INTENDED FOR PRODUCTION IN THE COMMUNITY OF WELDED TUBES 406.4 MM AND LESS EX HOT ROLLED*13001** QUESTIONNAIRE 314**2 . * PRODUCTS*CODE*TONNES* CATEGORY I A : *** HOT-ROLLED WIDE STRIP FOR DIRECT USE AND EXPORT*11101** HOT-ROLLED WIDE STRIP FOR REROLLING OR OTHER TYPES OF PROCESSING BY OTHER COMMUNITY UNDERTAKINGS*13102** HOT-ROLLED NARROW STRIP LESS THAN 600 MM*11102** MEDIUM ( OR LIGHT ) PLATE AND HEAVY PLATE ( OF 3 MM AND OVER ) OBTAINED BY CUTTING HOT-ROLLED WIDE STRIP*11103** COLD-ROLLED MATERIAL OF 3 MM OR OVER ( IN CUT LENGTHS OR COILS ) *11104** TOTAL (*)* 11100** (*) OF WHICH FOR PRODUCTION IN THE COMMUNITY : *** 1 ) OF WELDED TUBES DIAMETER ABOVE 406.4 MM*12101** 2 ) OF TINPLATE ( INCLUDING BLACKPLATE AND T.F.S . ) *13103** 3 ) OF ELECTRICAL SHEET WITH SILICON CONTENT OF 1 % OR MORE*13104** TOTAL ( 12101 + 13103 + 13104 ) *13105** TOTAL CATEGORY I A ( 11100 - 13105 ) (**)* 13100** (**) OF WHICH INTENDED FOR THE PRODUCTION IN THE COMMUNITY OF WELDED TUBES WITH A DIAMETER OF 406.4 MM OR LESS EX HOT ROLLED*13101** QUESTIONNAIRE 314**3 . * PRODUCTS*CODE*TONNES* CATEGORY I B : *** COLD REDUCED SHEET BELOW 3 MM , CUT OR COILED AND HOT ROLLED SHEET BELOW 3 MM IN CUT LENGTHS*11200** OF WHICH : *** HOT OR COLD ROLLED SHEET FOR MAKING PRODUCTS OF CATEGORIES I C AND I D IN OTHER COMMUNITY UNDERTAKINGS*12204** TOTAL (*)* 11201** (*) OF WHICH INTENDED FOR PRODUCTION IN THE COMMUNITY*** 1 ) OF TINPLATE ( INCLUDING BLACKPLATE AND T.F.S . ) *12201** 2 ) OF ELECTRICAL SHEET WITH A SILICON CONTENT OF 1 % OR MORE*12202** 3 ) OF OTHER COATED PRODUCTS IN THE SAME ENTERPRISE ( EXCLUDING TINPLATE , BLACKPLATE AND T.F.S . ) *12203** TOTAL ( 12201 + 12202 + 12203 ) *12200** TOTAL CATEGORY I B ( 11201 - 12200 ) *13200** CATEGORY I C : *** HOT DIPPED GALVANISED SHEET - CUT LENGTHS OR COILS , OF WHICH*11301** HOT DIPPED GALVANISED SHEET FOR MAKING PRODUCTS IN CATEGORY I D IN THE SAME ENTERPRISE*11302** HOT DIPPED GALVANISED SHEET FOR MAKING PRODUCTS IN CATEGORY I D IN OTHER ENTERPRISES OF THE COMMUNITY*11303** TOTAL CATEGORY I C ( 11301 - 11302 ) *11300** QUESTIONNAIRE 314**4 . * PRODUCTS*CODE*TONNES* CATEGORY I D : *** ELECTROGALVANISED SHEET IN CUT LENGTHS OR COIL*11401** OF WHICH COATED SUBSEQUENTLY IN THE SAME ENTERPRISE*11402** OF WHICH COATED SUBSEQUENTLY IN OTHER ENTERPRISES OF THE COMMUNITY*11403** ORGANIC COATED IN CUT LENGTHS OR COIL*11404** OTHER METALLIC COATING IN CUT LENGTHS OR COIL*11405** TOTAL OTHER COATED SHEETS ( 11401 + 11404 + 11405 - 11402 ) *11400** CATEGORY II*** 1 ) REVERSING MILL PLATE ( HOT ROLLED PLATE AND SHEET EX MILLS OTHER THAN WIDE STRIP MILLS ) *21001** 2 ) WIDE FLATS*21002** TOTAL ( 21001 + 21002 ) (*)* 21000** (*) INCLUDING THOSE INTENDED FOR COMMUNITY PRODUCTION OF WELDED TUBES LARGER THAN 406.4 MM*22001** TOTAL CATEGORY II ( 21000 - 22001 ) *23000** CATEGORY III*** WIDE FLANGED BEAMS AND*** OTHER BEAMS , SECTIONS AND CHANNELS OF 80 MM AND MORE INCLUDING ZORES (*)* 31000** (*) OF WHICH SECTIONS FOR MINING FRAMES*32001** TOTAL CATEGORY III ( 31000 - 32001 ) *33000** QUESTIONNAIRE 314**5 . * PRODUCTS*CODE*TONNES* CATEGORY IV*** WIRE ROD IN COILS ( INCLUDING REINFORCING BARS IN COILS ) *41000** CATEGORY V*** REINFORCING BARS ( EXCLUDING REINFORCING BARS IN COILS ) *52000** CATEGORY VI*** MERCHANT BARS*63000** ANNEX III QUESTIONNAIRE 371*DELIVERIES OF CERTAIN ROLLED PRODUCTS IN ORDINARY STEEL AND NON ALLOY SPECIAL STEELS AND LOW ALLOY SPECIAL STRUCTURAL STEELS ( " SONDERBAUSTAHLE " ) * TO BE COMPLETED AND SENT IN THE SAME TIME SCALE AS QUESTIONNAIRE 313 COMPANY : CODE DELIVERIES FOR THE MONTH OF : *IN THE COMMUNITY INCL . NATIONAL MARKETS*TO THIRD COUNTRIES*TOTAL* *CODE*TONNES*CODE*TONNES*CODE*TONNES* *CATEGORIE 1A******* 1*HOT-ROLLED WIDE STRIP FOR DIRECT USE AND EXPORT*11101**21101**31101** 2*HOT-ROLLED WIDE STRIP FOR REROLLING OR OTHER TYPES OF PROCESSING BY OTHER COMMUNITY UNDERTAKINGS*11302** - **31302** 3*HOT-ROLLED NARROW STRIP LESS THAN 600 MM*11102**21102**31102** 4*MEDIUM ( OR LIGHT ) PLATE AND HEAVY PLATE ( OF 3 MM AND OVER ) OBTAINED BY CUTTING HOT ROLLED WIDE STRIP*11103**21103**31103** 5*COLD-ROLLED MATERIAL OF 3 MM OR OVER ( IN CUT LENGTHS OR COILS ) *11104**21104**31104** 6*TOTAL ( 1 + 2 + 3 + 4 + 5 ) (*)* 11100**21100**31100** *(*) OF WHICH INTENDED FOR PRODUCTION IN THE COMMUNITY******* 7*WELDED TUBES WITH A DIAMETER OF OVER 406,4 MM*11200** - **31200** 8*TINPLATE ( INCL . BLACKPLATE AND TFS . ) *11403** - **31403** QUESTIONNAIRE 371 *IN THE COMMUNITY INCL . NATIONAL MARKETS*TO THIRD COUNTRIES*TOTAL 2 . * *CODE*TONNES*CODE*TONNES*CODE*TONNES* 9*ELECTRICAL SHEET WITH SILICON CONTENT OF 1 % OR MORE*11404** - **31404** 10*TOTAL ( 7 + 8 + 9 ) *11400** - **31400** 11*TOTAL CATEGORY IA . ( 6 - 10 ) *11300**21300**31300** 12*OF WHICH INTENDED FOR PRODUCTION IN THE COMMUNITY OF WELDED TUBES WITH A DIAMETER EQUAL TO OR LESS THAN 406,4 MM*11301** - **31301** *CATEGORIE IB******* 13*COLD REDUCED SHEET BELOW 3 MM . - CUT LENGTHS OR COILED - AND HOT ROLLED SHEET BELOW 3 MM IN CUT LENGTHS*12101**22101**32101** 14*HOT OR COLD ROLLED SHEET FOR MAKING PRODUCTS OF CATEGORIES IC AND ID IN OTHER COMMUNITY UNDERTAKINGS*12102** - **32102** 15*TOTAL ( 13 + 14 ) (*)* 12100**22100**32100** *(*) OF WHICH DESTINED FOR PRODUCTION IN THE COMMUNITY OF : ******* 16* - TINPLATE ( INCLUDING BLACKPLATE AND TFS ) *12403** - **32403** 17* - ELECTRICAL SHEET WITH SILICON CONTENT OF 1 % OR MORE*12404** - **32404** 18*TOTAL ( 16 + 17 ) *12400** - **32400** 19*TOTAL ( 15 - 18 ) *12500**22500**32500** QUESTIONNAIRE 371 *IN THE COMMUNITY INCL . NATIONAL MARKETS*TO THIRD COUNTRIES*TOTAL 3 . * *CODE*TONNES*CODE*TONNES*CODE*TONNES* *CATEGORIE I C ******* 20*HOT DIPPED GALVANISED SHEET IN CUT LENGTHS OR COILS*13101**23101**33101** 21*HOT DIPPED GALVANISED SHEET FOR MAKING PRODUCTS IN CATEGORY 1D IN OTHER UNDERTAKINGS OF THE COMMUNITY - CUT LENGTHS AND COILS*13102** - **33102** 22*TOTAL ( 20 + 21 ) *13100**23100**33100** *CATEGORIE I D******* 23*ELECTROGALVANISED SHEET IN CUT LENGTHS OR COILS*14101**24101**34101** 24*ELECTROGALVANISED SHEET COATED SUBSEQUENTLY BY OTHER UNDERTAKINGS IN THE COMMUNITY*14104** - **34104** 25*ORGANIC COATED SHEET IN CUT LENGTHS OR COILS*14102**24102**34102** 26*OTHER METALLIC COATINGS IN CUT LENGTHS OR COILS*14103**24103**34103** 27*TOTAL ( 23 + 24 + 25 + 26 ) *14100**24100**34100** *CATEGORY II******* 28*REVERSING MILL PLATE ( HOT ROLLED PLATE/SHEET EX MILLS OTHER THAN WIDE STRIP MILLS ) *15101**25101**35101** 29*WIDE FLATS*15103**25103**35103** QUESTIONNAIRE 371 *IN THE COMMUNITY INCL . NATIONAL MARKETS*TO THIRD COUNTRIES*TOTAL 4 . * *CODE*TONNES*CODE*TONNES*CODE*TONNES* 30*TOTAL ( 28 + 29 ) (*)* 15104**25104**35104** 31 *(*) INCLUDING THESE INTENDED FOR COMMUNITY PRODUCTION OF WELDED TUBES LARGER THAN 406,4 MM*15201** - **35201** 32*TOTAL CATEGORY II ( 30 - 31 ) *15100**25100**35100** *CATEGORY III******* 33*WIDE FLANGED BEAMS*16101**26101**36101** 34*OTHER BEAMS SECTIONS AND CHANNELS OF 80 MM AND MORE INCL . ZORES*16102**26102**36102** 35*TOTAL (*) ( 33 + 34 ) *16103**26103**36103** 36 *(*) OF WHICH SECTIONS FOR MINING FRAMES*16104**26104**36104** 37*TOTAL CATEGORY III ( 35 - 36 ) *16100**26100**36100** *CATEGORY IV******* 38*WIRE ROD IN COILS ( INCLUDING REINFORCING BARS IN COILS ) *17100**27100**37100** *CATEGORY V******* 39*REINFORCING BARS ( EXCLUDING REINFORCING BARS IN COILS ) *18100**28100**38100** *CATEGORY VI******* 40*MERCHANT BARS*19100**29100**39100** ANNEX III QUESTIONNAIRE 375*DELIVERIES OF CERTAIN ROLLED PRODUCTS IN ALLOY STEEL ( EXCL . " SONDERBAUSTAHLE " ) * TO BE COMPLETED AND SENT IN THE SAME TIME SCALE AS QUESTIONNAIRE 313 COMPANY : CODE DELIVERIES FOR THE MONTH OF : *IN THE COMMUNITY INCL . NATIONAL MARKETS*TO THIRD COUNTRIES*TOTAL* *CODE*TONNES*CODE*TONNES*CODE*TONNES* *CATEGORIE 1A******* 1*HOT-ROLLED WIDE STRIP FOR DIRECT USE AND EXPORT*11101**21101**31101** 2*HOT-ROLLED WIDE STRIP FOR REROLLING OR OTHER TYPES OF PROCESSING BY OTHER COMMUNITY UNDERTAKINGS*11302** - **31302** 3*HOT-ROLLED NARROW STRIP LESS THAN 600 MM*11102**21102**31102** 4*MEDIUM ( OR LIGHT ) PLATE AND HEAVY PLATE ( OF 3 MM AND OVER ) OBTAINED BY CUTTING HOT ROLLED WIDE STRIP*11103**21103**31103** 5*COLD-ROLLED MATERIAL OF 3 MM OR OVER ( IN CUT LENGTHS OR COILS ) *11104**21104**31104** 6*TOTAL ( 1 + 2 + 3 + 4 + 5 ) (*)* 11100**21100**31100** *(*) OF WHICH INTENDED FOR PRODUCTION IN THE COMMUNITY : ******* 7*WELDED TUBES WITH A DIAMETER OF OVER 406,4 MM*11200** - **31200** 8*TINPLATE ( INCL . BLACKPLATE AND TFS . ) *11403** - **31403** QUESTIONNAIRE 375 *IN THE COMMUNITY INCL . NATIONAL MARKETS*TO THIRD COUNTRIES*TOTAL 2 . * *CODE*TONNES*CODE*TONNES*CODE*TONNES* 9*ELECTRICAL SHEET WITH SILICON CONTENT OF 1 % OR MORE*11404** - **31404** 10*TOTAL ( 7 + 8 + 9 ) *11400** - **31400** 11*TOTAL CATEGORY IA . ( 6 - 10 ) *11300**21300**31300** 12*OF WHICH INTENDED FOR PRODUCTION IN THE COMMUNITY OF WELDED TUBES WITH A DIAMETER EQUAL TO OR LESS THAN 406,4 MM*11301** - **31301** *CATEGORIE IB******* 13*COLD REDUCED SHEET BELOW 3 MM . - CUT LENGTHS OR COILED - AND HOT ROLLED SHEET BELOW 3 MM IN CUT LENGTHS*12101**22101**32101** 14*HOT OR COLD ROLLED SHEET FOR MAKING PRODUCTS OF CATEGORIES IC AND ID IN OTHER COMMUNITY UNDERTAKINGS*12102** - **32102** 15*TOTAL ( 13 + 14 ) (*)* 12100**22100**32100** *(*) OF WHICH DESTINED FOR PRODUCTION IN THE COMMUNITY OF : ******* 16* - TINPLATE ( INCLUDING BLACKPLATE AND TFS ) *12403** - **32403** 17* - ELECTRICAL SHEET WITH SILICON CONTENT OF 1 % OR MORE*12404** - **32404** 18*TOTAL ( 16 + 17 ) *12400** - **32400** 19*TOTAL ( 15 - 18 ) *12500**22500**32500QUESTIONNAIRE 375 *IN THE COMMUNITY INCL . NATIONAL MARKETS*TO THIRD COUNTRIES*TOTAL 3 . * *CODE*TONNES*CODE*TONNES*CODE*TONNES* *CATEGORIE I C******* 20*HOT DIPPED GALVANISED SHEET IN CUT LENGTHS OR COILS*13101**23101**33101** 21*HOT DIPPED GALVANISED SHEET FOR MAKING PRODUCTS IN CATEGORY 1D IN OTHER UNDERTAKINGS OF THE COMMUNITY - CUT LENGTHS AND COILS*13102** - **33102** 22*TOTAL ( 20 + 21 ) *13100**23100**33100** *CATEGORIE I D******* 23*ELECTROGALVANISED SHEET IN CUT LENGTHS OR COILS*14101**24101**34101** 24*ELECTROGALVANISED SHEET COATED SUBSEQUENTLY BY OTHER UNDERTAKINGS IN THE COMMUNITY*14104** - **34104** 25*ORGANIC COATED SHEET IN CUT LENGTHS OR COILS*14102**24102**34102** 26*OTHER METALLIC COATINGS IN CUT LENGTHS OR COILS*14103**24103**34103** 27*TOTAL ( 23 + 24 + 25 + 26 ) *14100**24100**34100** *CATEGORY II******* 28*REVERSING MILL PLATE ( HOT ROLLED PLATE/SHEET EX MILLS OTHER THAN WIDE STRIP MILLS ) *15101**25101**35101** 29*WIDE FLATS15103**25103**35103** QUESTIONNAIRE 375 *IN THE COMMUNITY INCL . NATIONAL MARKETS*TO THIRD COUNTRIES*TOTAL 4 . * *CODE*TONNES*CODE*TONNES*CODE*TONNES* 30*TOTAL ( 28 + 29 ) (*)* 15104**25104**35104** 31 *(*) INCLUDING THESE INTENDED FOR COMMUNITY PRODUCTION OF WELDED TUBES LARGER THAN 406,4 MM*15201** - **35201** 32*TOTAL CATEGORY II ( 30 - 31 ) *15100**25100**35100** *CATEGORY III******* 33*WIDE FLANGED BEAMS*16101**26101**36101** 34*OTHER BEAMS SECTIONS AND CHANNELS OF 80 MM AND MORE INCL . ZORES*16102**26102**36102** 35*TOTAL (*) ( 33 + 34 ) *16103**26103**36103** 36 *(*) OF WHICH SECTIONS FOR MINING FRAMES*16104**26104**36104** 37*TOTAL CATEGORY III ( 35 - 36 ) *16100**26100**36100** *CATEGORY IV******* 38*WIRE ROD IN COILS ( INCLUDING REINFORCING BARS IN COILS ) *17100**27100**37100** *CATEGORY V******* 39*REINFORCING BARS ( EXCLUDING REINFORCING BARS IN COILS ) *18100**28100**38100** *CATEGORY VI******* 40*MERCHANT BARS*19100**29100**39100